                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             ) Case No. 20-0024JTM
       v.                                    )
                                             )
MALACHI ROBINSON,                            )
                                             )
                        Defendant.           )


                               ORDER APPOINTING COUNSEL

       The above-named defendant, who faces imminent loss of liberty as a result of the
proposed filing of felony charges, the defendant, having advised the Court they are financially
unable to obtain counsel, and not having waived counsel, it is

       ORDERED that Jeffrey Gedbaw, 618 S.E. 4th Street, Suite 204, Lee’s Summit, Missouri,
64063, telephone number 816-379-5329, is hereby, appointed to represent the defendant before
the United States Magistrate Judge and in all proceedings thereafter unless and until relieved by
order of the United States District Court for the Western District of Missouri.

                                              /s/ John T. Maughmer
                                             JOHN T. MAUGHMER
                                             U.S. Magistrate Judge
Kansas City, Missouri
February 20, 2020




            Case 4:21-cr-00193-BCW Document 1 Filed 02/20/20 Page 1 of 1
